Case: 16-11477      Document: 00514015333         Page: 1    Date Filed: 06/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-11477                               FILED
                                  Summary Calendar                          June 1, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIO RUBEN ROBLEDO-DURAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-145-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Mario Ruben
Robledo-Duran has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Robledo-Duran has not filed a response.
We have reviewed counsel’s brief and the relevant parts of the record reflected
therein. We concur with counsel’s assessment that the appeal of the conviction


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11477    Document: 00514015333    Page: 2   Date Filed: 06/01/2017


                                No. 16-11477

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED in part as frivolous,
see 5TH CIR. R. 42.2, and in part as moot based on Robledo-Duran’s completion
of the prison term imposed and the absence of a term of supervised release, see
United States v. Heredia-Holguin, 823 F.3d 337, 341 (5th Cir. 2016) (en banc).




                                      2